  Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 1 of 31 PageID #: 1




NB:MRM
F.#2017R00376

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------X
 IN THE MATTER OF AN APPLICATION                      AFFIDAVIT IN SUPPORT
 FOR A SEARCH WARRANT FOR:                            OF APPLICATION FORA
                                                      SEARCH WARRANT
 THE PERSON KNOWN AND
 DESCRIBED AS TYSAAN                                 (Fed. R. Crim. P. 41; T. 18,
 ROBINSON, DATE OF BIRTH                              U.S.C., § 922(g)(l) and 924(a)(2))
 August 11, 1991, INMATE
 NUMBER 90345-053

 ------------------X                                IJ 19-
EASTERN DISTRICT OF NEW YORK, SS:

              Derrick K. Acker, being duly sworn, deposes and states that he is a Special

Agent with the Federal Bureau of Investigation, duly appointed according to law and acting as

such.

              Upon information and belief, there is probable cause to believe that evidence of

violations of Title 18, United States Code, Sections 1959(a)(3) and 1959(a)(5)- specifically,

that, on or about March 11, 2016, TYSAAN ROBINSON date of birth August 11, 1991 and

Inmate number 90345-053, did knowingly and intentionally attempt to murder and assault

another with a dangerous weapon for the purpose of maintaining or increasing his position in

the Bloods, a racketeering enterprise- will be obtained by the taking, and preserving as

evidence, of a buccal swab sample or blood sample of the defendant. 1


        Some of the courts that have addressed the issue have found that obtaining DNA via
saliva is subject to the protections of the Fourth Amendment. See United States v. Nicolosi, 885
F. Supp. 50, 51-56 (E.D.N.Y. 1995) (Glasser, J.); In re Shabazz, 200 F. Supp. 2d 578, 581-85
(D.S.C. 2002). But see United States v. Owens, 2006 WL 3725547, at *6-17 (W.D.N.Y. Dec.
15, 2006) (finding probable cause not necessary for a saliva sample for DNA from an inmate); In
     Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 2 of 31 PageID #: 2




                   The source for your deponent's information and the grounds for his

    belief are as follows: 2

                  1.      I am a Special Agent with the Federal Bureau of Investigation ("FBI").

I have been a Special Agent with Federal Bureau oflnvestigation ("FBI") for approximately

23 years. I have participated in many investigations of gangs, narcotics trafficking and

related violent crimes. In the course of those investigations, I have conducted physical

surveillance, monitored undercover operations, debriefed cooperating witnesses and

confidential informants, monitored wiretaps, and interviewed civilian witnesses. The facts

set forth in this affidavit are based upon my own investigation of the facts and upon what I

have learned from other individuals who have participated in the investigation.

Additionally, any statements attributable to individuals herein are set forth in sum and

substance and in part.

                  2.      I have been involved in an investigation of the defendant related to

the aforementioned criminal activity as well as of other members of the criminal

enterprise known as the Bloods who were operating in and around Roosevelt, New York.

                  3.      On March 11, 2016, an individual named Maliq Stevenson, who was

a member of the Rollin' 60s Crips, a rival criminal organization of the Bloods in

Roosevelt, New York, was shot numerous times at close range while walking on Horace




re Vickers, 38 F. Supp. 2d 159, 165-68. (D.N.H. 1998) (permitting saliva sample by grand jury
subpoena).
2
       Because the purpose of this affidavit is to set forth only those facts necessary to establish
probable cause to search, I have not set forth all of the facts and circumstances relevant to this
investigation.



                                                  2
    Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 3 of 31 PageID #: 3




Avenue, Roosevelt, New York. Surveillance video from a residence in the vicinity

captured the shooting. The video shows a short, slim build male (the "subject") walking

on the opposite side of the street from Stevenson. The subject pulls out a firearm and

begins shooting at Stevenson, who flees and collapses in a nearby driveway. The subject

then pursues Stevenson, stands over Stevenson and fires additional shots at Stevenson as

he lay on the ground. Stevenson was struck several times and survived his wounds.

              4.     Following the shooting, members of the Nassau County Police

Department Crime Scene Search Unit responded to the scene of the shooting on Horace

Avenue and recovered ten (10) forty caliber shell casings (the "SUBJECT CASINGS").

The SUBJECT CASINGS were submitted to the Nassau County Office of the Medical

Examiner ("NCOME") for forensic testing.

              5.     During the course of the investigation into the shooting and other

crimes committed by the Bloods in Roosevelt, New York, law enforcement began meeting

with a cooperating witness (hereinafter "CW"). 3 CW was a member of the Bloods gang in

Roosevelt, New York. CW has informed law enforcement that CW had a conversation

with TYSAAN ROBINSON following the March 11, 2016 shooting of Stevenson and in

that conversation TYSAAN ROBINSON told CW that he had shot Stevenson. CW has

informed law enforcement that the members of the Bloods maintained firearms that were

available to the various members of the gang to use when committing crimes.


3
 CW pleaded guilty pursuant to a cooperation agreement and agreed to cooperate with the
government. CW has proven to be reliable as information provided by them has been
corroborated by other sources, including other cooperating witnesses, ballistics evidence,
photographs, surveillance by law enforcement officers, wiretap recordings and other
witnesses.



                                              3
  Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 4 of 31 PageID #: 4




Furthermore, CW has informed law enforcement that the .40 caliber firearm that

TYSAAN ROBINSON used to shoot Stevenson was the same .40 caliber firearm that

another Bloods member, Jermaine Green, used in an April 30, 2016 attempted murder and

the same .40 caliber firearm that yet another Bloods member, Cornell Brown, was in

possession of at the time of his arrest for an attempted robbery in December of 2016.

Indeed, ballistics examination of the firearm recovered from Brown, the SUBJECT

CASINGS and shell casings recovered from the April 30, 2016 attempted murder

determined that both sets of shell casings were fired from the .40 caliber recovered from

Brown.

              6.      On or about August 8, 2017, a grand jury sitting the Eastern District

of New York returned an indictment charging TYSAAN ROBINSON with, amongst other

charges, attempted murder and assault in aid of racketeering, in violation of Title 18,

United States Code, Sections 1959(a)(3) and 1959(a)(5) for his role in the March 11, 2016

shooting of Stevenson (17-CR-106 (S-1) (JFB)). The indictment is attached hereto as

Exhibit A and incorporated fully herein. TYSAAN ROBINSON, who was in state

custody, was brought into federal custody and arraigned upon the indictment on August

14, 2017.

              7.      I have been informed by members of the Nassau County Police

Department that the SUBJECT CASINGS were found to contain a mixture of DNA,

which mixture was made by a minimum of three people. The NCOME has informed

members of law enforcement that if it were to obtain a DNA sample from a suspect,

additional testing may be done in an attempt to determine if the suspect's DNA

contributed to the mixture.


                                               4
  Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 5 of 31 PageID #: 5




              8.       Indeed, the NCOME has issued a report in which NCOME advises that

it requires a DNA sample obtained directly from the suspect (~, a buccal swab) in order to

obtain the DNA necessary to perform the additional DNA analysis. The report is attached

hereto as Exhibit B.

              9.       Based on the above information, there is probable cause to believe that

the defendant TYSAAN ROBINSON is a contributor to DNA mixture found on the

SUBJECT CASINGS. Therefore, there is probable cause to believe that a buccal swab or

sample of their blood would constitute evidence of the defendant's commission of the

charged crimes.

              10.      On March 20, 2019, at approximately 1:05 p.m., TYSAAN

ROBINSON's attorney, Joseph F. Ferrante, Esq., informed the United States Attorney's

Office that ROBINSON consents to the issuance of this search warrant.

              WHEREFORE, your deponent requests that a search warrant be issued

authorizing FBI Special Agents, NCPD officers, United States Marshals and other

appropriate law enforcement and support personnel to seize and obtain from the defendant

TYSAAN ROBINSON a buccal swab sample or sample of blood. The DNA samples

sought herein will be collected by buccal swabbing. This method involves taking a sterile

swab (similar to a Q-Tip) and gently scrubbing the inside right cheek, then the inside left

cheek, for approximately five to ten seconds. An appropriately trained law enforcement

officer, or an appropriately trained designee, will perform the cheek swabbing. Two samples

are requested in the event that one of the samples becomes contaminated or otherwise cannot

be tested. The samples seized will be subsequently submitted to a forensic laboratory for

examination and will be subject to examination, testing and analysis. In the event that


                                               5
    Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 6 of 31 PageID #: 6




ROBINSON refuses to submit to a cheek swab, the government will notify the court and

submit a further application seeking to draw a sample of RO




                                          Derrick K. Acker
                                          Special Agent
                                          Federal Bureau oflnvestigation

8-J.o~ to before me this
         of March, 2019
..JL:.;._Q.(fuy
     /1
   /s/ GARY R. BROWN

THE HONORABLE GARY R. BROWN
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                             6
Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 7 of 31 PageID #: 7




                             EXHIBITA




                                  7
  Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 8 of 31 PageID #: 8
                            -~




                                                                             RECEJVED           .
                                                                           IN CLERK'S OFFICE
                                                                     U.S. DISTRICT COURT E.D.N.Y.
 NB:N.IRM
 F.#2017R00376
                                                                      *     AUG-82017 ·             *
 UNITED STATES DISTRICT COURT.
 EASTERN DISTRICT OF NEW YORK                                          LONG ISLAND OFFICE
   ·------------------X
                                                          SUPE.RSEDING
  UNITED STATES OF AMERICA                                INDICTMENT

         - against-                                       Cr. No. 17-106_(~-1) (JFB)
                                                          (T. 18, U.S.C., §§ 924(c)(l)(A)(i),
 ALLAZEEM CARTER                                          924(c)(l)(A)(ii), 924(c)(l){A)(iii),
     also known as ''Green" and "Money,"                  924(c)(l)(C)(i), 1951(a), 1959(a)(3),
 JERMAINE GREEN,                                          1959(a)(5), 1959(a)(6), 1962(c), 1962(d),
     also Im.own as "730,''                               1963, 2 and 3551 et se·q~ T. 21, U.S.C., §§
 JOHNNY GREEN?                                            841(b)(l)(A)(iii), 841(h)(l)(C) and 846)- .
     also kn.own as "Snacks,"
 TYSHAWN JACKSON, .
     also known as "Dollas'' and "Ty Dollas,"
 DONALDSON JOSEPH,
     also knoW11: as "Tweez,"
 TYSAAN ROBINSON,
     aiso known as "Cream'" and
              .

 DAQUAN WAGNER,
     also known as "Studda B,"

                          Defendants.

 -------------------X

THE GRAND JURY CHARGES:

                                        INTRODUCTION

              At all times relevant to thi~ Superseding Indictment, unless otherwise

indicated:

                                         The Enterprise

              1.      The_ Bloods (hereinafter the "Bloods" or the "enterprise") was_ a violent

street gang with members °located throughout Long Island, New York, and elsewhere.
  Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 9 of 31 PageID #: 9




 Members and associates of the l3loods have engaged in acts of violence, including murder,

 attempted murder, robbery and assault, as well as other criminal activity, including narcotics

 trafficking. Participation by a member or an. associate in criminal activity, especially

 violence directed at rival gangs, increased the respect accorded to that member or as~ociate

 and could result in gaining entrance to the Bloods or a pro~otion to a leadershit> position.

 Members ofthe Bloods purchased, maintained and circulated a collection of firearms for use

 in criminal activity. The Crips was a rival street gang of the Bloods.

                2.     The defendants ALLAZEEM CARTER, also known as "Green" and

"Money/' JERMAINE GREEN, also known as "730,n TYSHAWN JACKSON,. also known

as "Dallas" and "Ty Dollas," TYSAAN ROBINSON, also !mown as "Cream," and

DAQUAN WAGNE~ also known as "Studda B," were members of the Bloods. The

defendant JOHNNY GREEN, also known as "Snacks," was an associate of the Bloods.

               3.      The Bloods, including its leadership, mem~ership and associates,

constituted an "enterprise," as defined in Title 18, United States Code, Section 1961(4),

that is, a group of ilidividuals associated in fact, which was engaged in, and the activities

of which affected, interstate and foreign commerce. The enterprise constituted an ongoing

organization whose members functio~ed as a continuingtm.it for a common purpose of

achieving the objectives of the enterprise.

               4.     The Bloods routinely held meetings to, among other things, plan

criminal 8:ctivity. The Bloods would provide money to purchase firearms and to assist

members who had been arrested. Member~ of the Bloods sometimes signified their

membe!ship and allegiance to the gang by wearing the color red, wearing ,tattoos and

displaying special ·hand signals.
                                               2
Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 10 of 31 PageID #: 10




                                   Putposes of the Entei;prise

                5.      The purposes of the enterprise.included the following:

                        a.     Promoting and enhancing the prestige, reputation and

 position of the entei:prise with respect to rival criminal organizations.

                        b.     Preserving and protecting the pow~r, territory and criminal

 ventures ~f 1:Jie enterprise through the use of intimidation, threats of violence and acts of

violence, including assault and murder.

                       c.      Keeping victims and rivals in fear of the enterprise and its

members and associates.

                       d.      Enriching the·members and associates of the ~nterprise

·through criminal activity, including robbery and _dtug trafficking.

                       e.      Ensuring discipline within the enterprise and compliance

with the enterprisfs rules by members and associates through tbr~ats of violence and acts

of violence.

                              Means and Methods of the Entgprise

               6.      Among the means and methods by which the de(endants and their

associates conducted and participated in the conduct of the affairs of the enterprise were the

following:

                       a.     Members of the Bloods and their associates committed,

attempted to commit and threatened to commit acts of violence, includingmurder, robbery

and assault, to enhance the enterprise's prestige and protect and expand the enterprise's

criminal operations.



                                                3
I
:   I
        Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 11 of 31 PageID #: 11
                                 --~-




                                b.      Members of the Bloods and their associates used and threatened

         to use physical violence against various individuals, including members of rival criminal

         organizatiens and Bloods members who violated the enterprise's rules.·

                               c.      Members of the enterprise and their associates used, attempted

         to use and conspired to use robbery and drug trafficking as means of obtaining money.

                                                  COUNTONE
                                                  (Racketeering)

                        7.     The allegations contained in paragraphs one through six are realleged

        and incQrporated as if fully set forth in this paragraph.

                       8.      On.or about and between January 1, 2008 and the date of this

        Superseding _Indictment, both dates being approximate and inclusive, within the Eastern

        District of New York and elsewhere, the defendants ALLAZEEM CARTER, also known as

        "Green" and "Money," JERMAINE GREEN, also known               as "730," JOHNNY GREEN, also
        known as "Snacks," TYSHAWN JACKSON, also known as "Dallas?' and "Ty Dollas,"

        TYSAAN ROBINSON, also known as "Cream," and DAQUAN WAGNER, also knQwn as

        "Studda B," together with others, being persons employed by and associated with the Bloods,

        an enterprise engaged in, and the activities of which affected, interstate and for~ign

        commerce, did knowingly and intel)tionally conduct and participate, directly and indirectly,

        in the conduct of the affairs of the Bloods through a pattern of racketeering activify'; as that

        term is defined in Title 18, United States Code, Sections 1961(1) and 1961(5.), consisting of

        the racketeering acts set forth below.




                                                        4
 Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 12 of 31 PageID #: 12




                                 RACKETEERING ACT ONE
                          (Consptracy to Murder Riv.al Gang Members)

                9.      In or about and between January 2008 and the date of this Superseding

 Indictment, both dates being approximate and inclusive, within the Eastern District of New

 York, the defendants ALLAZEEM CARTER, IBRMAINE GREEN, JOHNNY GREEN,

 zySAAN ROBINSON and DAQUAN WAGNER, together with others, did knowingly and

 intentionally conspire to cause the death of members   and associates of rival gangs, including
· the Crips, in violation ofNew York Penal Law Sections 125.25(1) and 105.15.

                                RACKETEERING ACT TWO
                        (Conspiracy to Distribute Controlled Substances)

                 10.   On or about and between January 1, 2014 and the q.ate of this

  Superseding In~ctm.ent, both dates being approximate and inclusive, within the Eastern

  District of;New York and elsewhere, the defendants ALLAZEEM CARTER, JOHNNY

  GREEN, TYSHAWN JACK.SON and TYSAAN ROBINSON, together with others, did

  lmowingly and intentionally conspire to distribute and possess with intent to distribute one·

  or more controlled substances, which offense involved (a) a substance containing cocaine

 base,. a Schedule II controlled substance, (b) a substance containing heroin, a Schedule I

. controlled substance, and (c) a substance containing marijuana,_ a Schedule I controlled

. substance, contrary to Title 21, United States Code, Secti~n 84l(a)(l), in violation of Title

 21, United States Code,. Section 846.




                                               5
Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 13 of 31 PageID #: 13
                          --~.



                                  RACKETEERING ACT THREE
                                 (Attempted. Murder of John Doe #1)

                11.    On or about November 16, 2015, within the Eastern District ofNew

 York, the defendant JERMAINE
                      .
                              GREEN,
                                   .
                                     together with others, did knowingly. and

 intentionally attempt to cause the death of another p~x:so~, to wit: John Doe # 1, an individual

 whose identity is !mown to the Grand Jury, in violation of New York Penal Law Sections

 125.25(1), 110.00 and 20.00.

                                RACKETEERING ACT FOUR
                              (Attempted Murder of John Doe #2)

               12.    On o:r about March 11, 2016, within the Eastern District of New York,

. the defendant TYSAAN ROBINSON, together with others, did knowingly and intentionally·

attempt to cause the death of another person, to wit: John Doe #2, an individual whose

identity is known to the Grand Jury, in violation ofNew York Penal Law Se~tions 125.25(1);

110.00 and 20.00.

                                  RACKETEERING ACT FIVE
                             (Attempted Murder of John Doe #3)

               13.    On or about April 30, 2Ql6, within the Eastern District of New York,

the defendants JERMAINE GREEN and l'Y~AAN ROBINSON, together with others, did

knowingly and intentionally attempt to cause the death of another person, to wit: John Doe

#3, an individual whose identity is known to the Grand Jury, in violation of New York Penal

Law Sections 125.25(1 ), 110.00 and 20.00. ·




                                                6
Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 14 of 31 PageID #: 14




                                  RACKETEERING ACT SIX
                                    (Attempted Robbery)

                14.    The defendants ALLAZEEM CARTER, TYSHAWN JACKSON and

 DAQ~AN WAGNER, together with others., committed the following acts, either of which

 alone constitutes Racketeering Act Six:

        A.     Attempted Robbery

               15.     On or about December 5, 2016, within the Eastern District of New

York, the defendants ALLAZEEM CARTER, TYSHAWN JACKSON and DAQUAN

WAGNER, together with others, did lmowingly and intentionally attempt to forcibly steal

property from a drug dealer in Uniondale, New York (''Drug Dealer #1''), in violation of

New York Penal Law Sections 160.05, 110.00 and 20.00.

      · B.     Attempted Hobbs Act Robbery

               16.    On or about December 5, 2016, within the Eastern District ofNew

York, the defendants ALLAZEEM GARTER, TYSHAWN JACKSON and DAQUAN

WAGNER, together with others, did knowingly and intentio~y attempt to obstruct, delay

·and affect COII1Inerce, and the movement of articles and commodities in commerce, by

robbery, to wit: the attempted robbery of Drug Dealer# I in Uniondaje, New York, through

the use of actual and threatened force, physical violence and fear of injury to such person, in .

violation of Title 18, United States Code, Section 195l(a).

              (fitle 18, United States Code, Sections 1962(c), 1963 and 3551 et seg.)




                                              ,7
        Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 15 of 31 PageID #: 15
i   '




                                                 COUNTTWO
                                            (Racketeering Conspiracy)

                        17.     Th~ allegations containe4 in paragraphs one through six are realleged

         and incorporated as if fully s~t forth in this paragraph.

                        18.     On or about and between January 1, 2008 and the date of this

         Superseding Indictment, both dates being approxfmate and inclusive, within the Eastern

         District of New York and elsewhere, the defendants ALLAZEEM CARTER, also known as

        "Green" and "Money," JERMAINE GREEN, also known as '?30," JOHNNY GREEN, also

        !mown as "Snacks," TYSHAWN JACKSON., also !mown as "Dollas" and "Ty Dallas,"

        TYSAAN ROBINSON, also known as "Cream," and DAQUAN WAGNER, also !mown as

        "Studda B," together with others, being persons employed by and associated with the

        Bloods, an enterprise engaged in, and the activities of which affected, interstate and foreign

        commerce, did knowingly and intentionally conspire to violate Title 18, United States Code,

        Section 1962(c), that is, to conduct and participate, directly and indirectly, in the conduct of

        the affairs of°the enterprise through a pattern of racketee~g activity, as that term is defined

        in Title 18, United States Code, Sections 1961(1) and 1961(5).

                       19.    · The pattern ofracketeering activity through which the defendants

        ALLAZEEM CARTER, also lmown as "Green" and "Money," JERMAINE GREEN, also

        known as "730," JOHNNY GREEN, also known as "Snacks," TYSHAWN JACKSON, also

        known as "Dollas" and "Ty Dollast TYSAAN ROBINSON, also known as "Cream.,'~ and

        DAQUAN WAGNER, also known as "Studda B," togeth~r with others, agreed to c~nduct

        the affairs of the enterprise consisted of the ~kete~ring acts set forth in paragraphs nine

        through sixteen of Count One of this Superseding Indictment, as ·Racketeering Acts One


                                                        8
        Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 16 of 31 PageID #: 16
I   I

i




         through Six, which are realleged and incorporated as if fully set forth in this paragraph. Each

         defendant agreed that a conspirator would commit at least two acts of racketeering in the

         conduct of the affairs of the enterprise.

                        {Title 18, United States Code, Sections 1962(d), 1963 and 3551 et seq.)

                                           COUNTTHREE
            (Attempted Murder anq Attempted Assault with a Dangerous Weapon of John Doe #1)

                       20.     At all times relevant to this Superseding Indictment, the Bloods, as

        more fully described in paragraphs one through six, which are realleged and incorporated as

        if fully set forth in this paragraph, including its leadership, membership and associates, ..

        constituted an "enterprise," as defined in Title 18, United States Code, Section 1959(b)(2),

        $at is, a group of individuals associated in fact that was engaged in, and the actiyities of

        which affected, interstate and .foreign commerce.
                                                       .
                                                          The enterprise constituted an ongoing

        organizatiqn whose members functioned as a continuing unit for a common purpose of

        achieving the objectives of the enterprise.

                       21.    At all times relevant to this Superseding Indictment, the Bloods,

        through its members and asso~iates, engaged in racketeering activity, as defined in Title

        18, United States Code, Sections 1959(b)(l) and 1961(1), that is, acts and threats

        involving murder and robbery, that are chargeable under New York Penal Law and

        punishable by imprisonment of more than one year; acts indictable under Title 18, United

        States Code, Sectio:o. 1951(a) (robbery); and offenses involving narcotics trafficking,

        punishable und:er Title 21, United States Code, Sections 841 and 846.

                      22.     On or about November 16, 2015, within the Eastern District of New

        York, the defendant JERMAINE GREEN, also Imown as "730," together·with others, for the


                                                       9
        Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 17 of 31 PageID #: 17
i   '




         purpose of maintaining and increasing position in the Bloods, an enteIJ)rise engaged in

         racketeering activity, did knowingly and intentionally attempt to murder and assault with a



         dangerous weapon, to wit: a firearm, John Doe #1, in violation of New York Penal Law

         Sections 125.25(1), 120.05(2), 110.00 and 20.00.

                           {Title 18, United States Code, Sections.1959(a)(5), 1959(a)(6), 2 and

         3551 et seq..)

                                            COUNTFOUR
                          (Discharging a Firearm During Crimes of Violence:
            Attempted Murder and Attempted Assault with a Dangerous Weapon of John Doe #li

                          23.    On or about November 16, 2015, within th~ Eastern District ofNew

        York, the defenc!ant IBRMAINE GREEN, ~so known as ''730,'~ together with others, did

        ~owingly and intentionally use and carry a fu;-~aniJ. during and in relation to one or more

        crimes of violence, to wit: the crimes charged in Count Three, and did knowingly arid

        intentionally possess said :firearm in furtherance of such crimes of violence, which.firearm.

        was brandished and discharged

                          (Title 18, United States Code, Sections 924(c)(l)(A)(i), 924(c)(l)(A)(ii),

        924(c)(l)(A)(iii), 2 and 3551 et.fil!9..)

                                              COUNT FIVE
                    (Attempted Murder of a Riyal Gang Member: Shoo~g of John Doe #~)

                          24.    The allegations contained in paragraphs 20 and 21 are realleged and

        incorporated as if fully set forth in this paragraph.

                          25.    On or about March   U, 2016, within the Eastern District of New York,
        the defendant TYSAAN ROBINSON, also !mown as "€ream," together with others, for the


                                                         10
 Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 18 of 31 PageID #: 18
                     """.'




  purpose of maintaining and increasing position in the Bloods, an enterprise .engaged in

  racketeering activity, did knowingly and intentionally attempt to murder John Doe #2, in

  violation ofNew York Penal Law Sections 125.25(1), 110.00 and 20.00.

                 (Title 18, United States Code, Sections 1959(a)(5), 2 and 3551 et seq.)

                                       COUNT SIX
     (Assault of a Rival Gang Member with a Dangerous Weapon: Shooting of John Doe #2)

                26.     The allegations co~tained in paragraphs 20 and 21 are realleged and

 incorporated: as if fully set forth in this paragraph.

                27.     On or about March 11, 2016., within the Eastern District of New York,

 the· defendant TYSAAN ROBiNSOI:1, also known as "Cream," together with others, for the

· purpose of maintaining and increasing position in the Bloods, an enterprise engaged in

 racketeering activity, did knowingly and intentionally assault with a dangerous weapon, to

 wit: a firearm, John Doe '#2~ in violation of New York Penal Law Sections 120.05(2) and

 20.00.

                (Title 18, United States Code, Sections 1959(a)(3), 2 and 3551 et~.)

                                     COUNTSEVEN
                    (Discharging a Firearm During Crimes of Violence:
          Attempted Murder and Assault with a Dangerous Weapon of John Doe #2)

               28.     On or about March 11, 2016, within the Eastern District ofNew York,

 the defendant TYSAAN ROBINSON,. also known~ "Cream," together with others, did

lmowingly and intentionally use and carry a firearm during and in relation to one or more

·crimes of violence, to wit: the crimes chargecl in Count Five and Count Six~ and did




                                                 11
Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 19 of 31 PageID #: 19




 knowingly and intentionally possess-said firearm in furtherance of such crimes of violence,

 which firearm was brandished and discharged.

                (Title 18, United States Code, Sections 924{c){l)(A)(i), 924(c)(l)(A)(ii),

 924(c)(l)(A)(iii), 2 and3551 et~.)

                     .                    COUNT EIGHT
     (Attempted Murder and Attempted Assault with a Dangerous We~pon of John Doe #3)

                29.      The allegations contained in paragraphs 20 and 21 are realleged and

 incorporated as if fully set forth in this paragraph.

                30.      On or 0.;bout April 30, 2016, within the Eastern District of New York,

the defendants JERMAINE GREEN, also known as ''730/' and TYSAAN ROBINSON,.also

known as "Cream,"
           .
                  together with ot;hers, for the purpose of maintaining. ~d increasing

position in the Bloods, an enterprise engaged in ra~keteering activity, did knowingly and

intentionally attempt to murder and assault with a dangerous weapon, to wit: a fireann, John

Doe #3, in violation of New York J;lenal Law Sections 125.25(1), 120.05(2), 110.00 and

20.00.

               (Title 1_8, United States Code, Sections 1959(a)(5), 1959(a)(6), 2 and

3551 et~.)

                                    COUNTNINE
                  (Discharging.a Firearm During Crimes of Violence:
    Attempted Murder and Attempted Assault with a DaJJ.gerous Weapon of John Doe #3)

               31.       On or about April 30, 2016, within the Eastern District of New York,

the defendants JERMAINE GREEN, also lmown as ''730," and .TYSAAN ROBINSON, also

known as "Cream," together with others, did knowingly and intentionally use and carry a

                                                12
Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 20 of 31 PageID #: 20




 firearm during and in relation to crimes of violence, to wit: the crimes charged in Count

 Eight, and did knowingly and intentionally possess said firearm in furtherance of such crimes

 of violence, which firearm was bran~shed and discharged.

               (Title 18, United States Code,· Sections 924(c)(1 )(A)(i), 924(c)(1 )(A)(ii),

 924(c)(l)(A)(iii), 924(c)(l)(C)(l), 2 and 3551 et~-)

                                         COUNTTEN
                               (Hobbs Act Robbery Conspiracy)

               32.    On or about and between December 3, 2016 and December 5, 2016,

both dates being appro~ate and inclusive, within the EastemDistrict ofNew York and

elsewhere, the defendants ALLAZEEM CARTER, also known as "Green" and "Money;"

TYSHAWN JACKSON, also known as "Dallas" and "Ty Dollas," DONALDSON JOSEPH,

also !mown as "Tweez," and DAQUAN WAGNER, also known as "Studda B," together with

others, did knowingly and intentionally conspire to obstruct, delay and affect commerce, and

the movement of articles and commodities in commerce, by r~bbery, to wit: the robbery of

Drug Dealer # 1 in Union~le, New York, through the use of.actual and threatened force,

physical violence and fear of injury to such person.

              (Title 18, United Stat(;}s Code, Sections 1951(a) and 3551 et seq.)

                                      COUNT ELEVEN
                             .· (Attempted Hobbs Act Robbery)

              33.    On or about December 5, 2016, within the Eastern District of New

York, the defendants ALLAZEEM CARTER, also known as ~'Green" and "Money,"

TYSHAWN JACKSON, also lmown ~ ''Dollas" and "Ty Dollas," DONALDSON JOSEPH,

also known as "Tweez," and DAQUAN WAGNER, also known as "Studda B," together with



                                              13
Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 21 of 31 PageID #: 21
                            -~




 others, did knowingly and intentionally attempt to obstruct, delay and affect commerce, and

 the movement of articles and commodities in commerce, by robbery, to _wit: the robbery of

 Drµg Dealer # 1 in Uni(?ndale, New York, through the use of actual and threatened force,

 physical violence and fear of ~jury to such perspn.

                (Title 18, United States Code, Sections 195l(a), 2 and 3551 et seq.)

                                        COUNT TWELVE
                         (Possessing·Firearms
                                       .
                                              During Crimes of Violence: .
                      Hobbs Act Robbery Conspiracy and Attempted Robbery)

                34.      On or about and between Dec~mber 4, 2016 and December 5, 2016,

both dates ben:ig appro~te and inclusive, within the Eastern District of New Yor~ the

 defendants ALLAZEEM CARTER, also Imown as "Green" and "Money;" TYSHAWN

JACK.SON, also known as ''Dallas" and "Ty Dollas," DONALDSON JOSEPH, also !mown

as "Tweez," and DAQUAN WAGNER, also known as "Studda B," together with others, did

knowingly and intentionally use and carry one or more :firearms dtµing and in relation to one

or more crimes of violence, to wit: the crimes charged in Counts Ten and Eleven,   and did
knowingly and intentionally possess said firearms in furtherance of such crimes of violence.

               (Title 18, United States Code, Sections 924(c)(l)(A)(i), 2 and 3551 et seq.)


                                 COUNT THIRTEEN
    (Conspiracy to Murder and.Assault Rival Gang Members with Dangerous Weapons)

               35.      The allegations contained in para~phs 20 and 21 are realleged and

incorporated as if fully set forth in this paragraph.

               36.      In or about and between January 2008 and the date of this Superseding

Indictment, both dates being approximate and inclusive, -within the Eastern District of New

York and elsewhere, the defendants ALLAZEEM CARTER, also known as "Green" and

                                                14
Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 22 of 31 PageID #: 22




 "Money,'' JERMAINE GREEN, also known as "730," JOHNNY GREEN, also known as

 "Snacks," TYSAAN ROBINSON, also !mown as "Cream," and DAQUAN WAGNER, also

 lmown as "Studda B," together with others, for the purpose of maintaining and increasing

 position in th~ Bloods, an enterprise engaged in rac~eteering activity, .did knowingly and

 intentionally conspire to murder and assault with dangerous weapons,   to wit: firearms, members
 and ass~ciates of ri~al gangs, including the Crips, in: violation of New York Penal Law Sections

 125.25(1), 105.15, 120.05(2) and 105.05.

                (Title 18, United States Code, Sections 1959(a)(5), 1959(a)(6) and 3551 et~.)

                                     COUNT FOURTEEN
                       (Conspiracy· to Distribute Controlled Substances)

                37.    On or about and between ~anuary I, 2014 and the date of this

 Superseding Indictment, both dates being approximate and inclusive, within the Eastern

 District ofNew York and elsewhere, the defen~ts ALLAZEEM CARTER, also known as

 "Green" and "Money," JOHNNY GREEN, also known as "Snacks," TYSHAWN

 JACKSON·,_ also known as "Dollas" and "Ty Dollas," and TYSAAN ROBINSON, also

 known as ''Cream," together with others, did knowingly and intentionally conspire to

 distribute and possess with intent to distribute one or more controlled substances, which

· offense involved (a) a substance containing cocaine base, a Schedule II controlled

_substance, (b) a substance containing heroin, a Schedule I controlled substance, and (c) a

 substance cont~g marijuana, a Schedule I controlled substance, contrary to Title 21,

United States Code, Section 84l(a)(l). The amount of cocaine base involved in the

conspiracy attributable to the defendants as a result of their own conduct, and the conduct of




                                               15
Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 23 of 31 PageID #: 23




     other coconspirators reasonably foreseeable to them, was 280 grams or more of a substance

  containing cocaine base.

                 {Title 21, United States Code, Sections 846, 841(b)(l)(A)(iii) and

  841(b)(l)(C); Title 18, United States Code, Sections 3551 et gg.)



                                                                   ATRUEBil.L




                                                                  FOREPERSON



~
. /) .
  ~~'h,~
       ~/                         ,




 B       GET    · ROHDE
 ACTINGUNltEDSTATESATIORNEY
 EASTERN DISTRICT OF NEW YORK




                                               16
                       Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 24 of 31 PageID #: 24


    F. II 2017R00376
    FORM DBD-34                No. 17-CR-106 (S~ l )(JFB)
    JUN. 85

                                     UNITED STATES DISTRICT COURT
                                                EASTERN District of NEW YORK

                                                        CRIMINAL DIVISION
                                          THE UNITED ST ATES OF AMERICA
                                                                       vs.

                                   ALLAZEEM CARTER. also known as .. Green" and "Money."
(                                  JERMAINE GREEN, also known m~ "730. "JOHNNY GREEN,
                                  also known as "Snacks. " TYSHA WN JACKSON, also known aL,.
                                 "Do/las" and "Ty Do/las, "DONALDSON JOSEPH, also known as
                                    "Tweez," TYSAAN ROBINSON, also known as '"Cream.•• and
                                         DAQUAN WAGNER, also known as Studda B. ",  11



                                                                                         ·   Defendants.

                                           SUPERSEDING INDICTMENT
                               (T. 18, U.S.C., §§ 924(c)(l)(A)(i), 924(c)(l)(A)(ii), 924(c)(l)(A)(iii),
                               924(c)(l)(C)(i), 195l{a), 1959(a)(3), 1959(a)(5), l959(a)(6), 1962(c),
                               1962( d), J963, 2 and 355 l et seq; T. 21, U.S.C., §§
                               84l(b)(l)(A)(iii),841(b)(1)(C), and 846.)
(
                               - - A tmcbill. - - - - - - - - - - - - - - - _   ---------~4     Foreperson


                               Filed in open court thi.~ _________________ · day,

                               o.f ________. _______ A.D. 20 _____ _


                                                                                                     Clerk


                                       Michael R. Maffei, Assistant U.S. Attorney (631) 715-7890
Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 25 of 31 PageID #: 25




                             EXHIBITB




                                    8
  Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 26 of 31 PageID #: 26



 Office of the Medical Examiner                            Division of Forensic Servic~
 Tamara Bloom, M.D., Chief Medical Examiner                Pasquale Buffolino, Ph.D., Laboratory Director
 2251 Hempstead Turnpike, Building R                       Karen E. Dooling, M.S., Assistant Director
 East Meadow, NY 11554-1856                                Telephone: 516-572-5193, Fax: 516-572-5818
 Telephor.,e: 516-572-5153, Fax: 516-572-5099              Email: crimelab info@nassaucountvny.gov


                                                                                           April 19, 2016

                           FORENSIC BIOLOGY LABORATORY REPORT


VICTIM: Maliq Stevenson                                    LAB NO: CL16-0222

COMMAND: SIS                                               CASE REPORT NO: 2016CR308551


SU1\1MARY OF RESULTS AND INTERPRETATIONS:

Autosomal STR DNA typing was done on the swab of-casings (item 5.1) taken from the casings
recovered from YC-1 through YC-10 (items 5-14). A mixture ofDNA was found. A minimum ofthree
people must have contributed to this sample. Based on the mixture ratio, no comparisons can be made.

Y-STR DNA analysis could be performed upon submittal of a UNA sample from the suspect.
Further analysis will require approximately 30 days.
   Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 27 of 31 PageID #: 27


CL16-0222                                                                                                   Maliq Stevenson

TESTING METHODOLOGY:

Identification of Blood, Semen and Saliva
Presumptive Test-A non-confirmatory test used for detecting the possible presence of biological fluids ..

The presence of blood was indicated is based on a positive presumptive test for blood (such as Kastle-Meyer test) followed
by the detection of human (primate) DNA through DNA extraction and quantitation. Blood was presumptively found
indicates a positive presumptive test for blood only.

Semen has two components: spermatozoa (the male reproductive cell) and the seminal plasma (which contains Prostate
Specific Antigen). Prostate Specific Antigen (PSA) is a protein (also commonly referred to as P30 antigen) produced by
the prostate gland and found in semen. PSA concentration in semen is typically in levels far in excess of those found in other
fluids. Semen was detected is based on. the identification of spermatozoa or the ~dentification of spermatozoa and the
detection of PSA by a positive presumptive test (Seratec® PSA Semiquant P30 Test). The identification of spermatozoa is
considered a con:finnatory test for the detection of semen. The presence of semen was indicated is- based on the detection
of PSA by a positive presumptive test (Seratec® PSA Semiquant P30 Test) without the identification of spermatozoa
followed by the detection of human male (primate) DNA through DNA extraction arid quantitation. ·Semen was
presumptively found is based on the detection of PSA by a positive presumptive test only: Seratec® PSA Semiquant P30
Test and/or Acid Phosphatase test (enzyme abundant~ semen) without the identification of spermatozoa.

The presence of saliva was indicated is based on a positive presumptive test for the presence of saliva (RSID® Saliva
Identification Procedure) followed by detection of human (primate) DNA through DNA extraction and quantitation. Saliva
was presumptively found is based on a positive presumptive test for the presence of saliva only.

No blood was detected: No blood was detected based upon a negative visual examination or a negative presumptive test.

No semen was detected: No semen was detected based on a negative visual examination, a negative presumptive test
(Seratec@ PSA Semiquant P30 Test and/or Acid Phosphatase test) or no spermatozoa being identified and a negative
presumptive test.

No saliva was detected: No saliva was detected based upon a negative visual examination or a negative presumptive test.

Visual Examination: Visual examination of physical evidence which may include use of an alternative light source.

No biological material was detected: After vjsual and/or alternative ~ight source examination, no staining and/or.
fluorescence was detected.

DNA Testing General Information

Deoxyribonucleic Acid (DNA), commonly referred to as the inherited genetic material found in most cells, is composed of
four chemical structures lmown as bases that are linked together randomly to form a double stranded chain. These bases are
adenine (A), guanine (G), cytosine (C), and thymine (T). The human genome contains approximately three billion of these
bases with the majority of this DNA located in a cellular structure known as the nucleus. This form of DNA (Nuclear DNA)
is organized into highly condensed structures known as chromosomes. All cells contain 23 pairs of homologous (matching)
chromosomes totaling 46, with the exception of sex cells (sperm and egg cells) where chromosomes occur singly (totaling
23). All non sex chromosomes (X or Y) are referred to as autosomes or autosomal DNA.

The majority of an individual's DNA (>99%) is identical from person to person. However, the remaining portion differs
between individuals and can be used to individualize forensic specimens commonly· encountered by forensic laboi:atories.
These specimens include physiological fluids (blood, semen, saliva, etc.) and tissue which contain polymorphic (''many
forms") DNA or genetic markers. Within these genetic markers, alternative forms of PNA markers exist called alleles.
Alleles are found in specific areas or locations of the DNA called loci (singular: locus) on homologous chromosomes. An
individual can have a maximum of two different DNA alleles at a particular locus. A DNA profile refers to the set of alleles
detected in a sample during DNA analysis.

PCR DNA Ty.ping involves several steps, including DNA extraction, DNA quantitation, PCR (polymerase chain reaction)
amplification and analysis of the resulting DNA alleles.                                                                  ·
                                                           2of6
   Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 28 of 31 PageID #: 28


CL16-0222                                                                                               . Maliq Stevenson

TESTING METHODOLOGY (continued):

                                                                 as
DNA extraction recovers DNA from biological samples (such blood, semen, skin cells, saliva). Differential extraction
is used to physically separate the DNA in epithelial cells from the DNA in sperm cells resulting in sample division into
:fractions. The epithelial cell fraction is enriched for DNA from the source of the physical evidence (typically DNA from
the victim), the sperm cell fraction is enriched for sperm DNA and the substrate remains/swab remains is the DNA
persisting on the sample after differential extraction. It is not always a complete separation; it is possible for sperm DNA to
be present in the epithelial celljraction or epithelial cell DNA to be present in the sperm cell :fraction.

DNA quantitation measures the amount of DNA extracted from saµ1ples using a method called quantitative real time PCR.
The Quantifiler Duo assay is designed to simultaneously quantify the total amount of ampli:fiable human DNA and human
male DNA in a sample. If sufficient DNA is detected, DNA amplification can be attempted.

PCR Amplification utilizes the PCR (polymerase chain reaction) technique to· reliably replicate thousands of copies of a
specific DNA sequence from small amounts of DNA and is extremely useful in the analysis of forensic specimens. A DNA
Amplification .Kit is a commercial product used to generate a DNA profile.                       ·

DNA Analysis: Autosomal STR (short tandem repeat) loci exhibit length polymorphisms, which are variations in the
number of core repeats that are generally 4 base pairs in length. The DNA profile is represented 8:8 a series of numbers
representing the number of core repeats for each allele at all S~ loci tested. The loci tested may include the short tandem
repeat (STR) loci: D8Sl 179, D21Sl l, D7S820, CSFlPO, D3S1358, TH0l, D13S317, D16S539, D2S1338, D19S433, vWA,
TPOX, D18S51, D5S818 and FGA. Each locus has between 8 and 28 identifiable alleles. The loci tested may also include
the Amelogenin locus, which is located on the chromosomes X and Y, and can be used to determine the sex origin of an
unknown sample.

Y-S~ DNA Analysis: Another set of polymorphic loci that can be tested are STRs located on the Y chromosome. These
male-specific loci include DYS456, DYS389I, DYS390, DYS389Il, DYS458, DYS19, DYS385 alb, DYS393, DYS391,
DYS439, DYS635, DYS392, Y GATA H4, DYS437, DYS438, and DYS448. The Y-STR loci exhibit length
polymorphisms, which are variations in the number of core repeats, generally 3-6 base pairs in length for the Y loci. Y-STR
alleles are named according to the number of core repeats present at each locus. Each locus has between 5 and 19 identifiable
alleles for the Y loci.

A mixture of DNA is a DNA profile that has more than one donor. Alleles that are present in a higher proportion in a DNA
mixture profile are referred to as the major contributor. Alleles that are present in a lower proportion in a DNA mixture
profile are referred to as the minor contributor~ It is not always possible to determine the major contributor and/or the
minor contributor'to a mixture of DNA

Combined DNA Index Sytem (CODIS)-A collection of Local (LDIS: Local DNA Index System), State (SDIS: State DNA
Index System) and National (NDIS: National DNA Index System) DNA Databases.

Conclusions for DNA Testing and Statistics

Probability-A measure or estimation of how likely it is that something would occur.

This combination of DNA alleles would be expected to be found in approximately: (Random Match Probability/RMP)
'fl?.e probability that a random, unrelated individual from the population has the same DNA profile as the DNA profile
observed in the evidence sample. The population frequency (or RMP) is reported as occurring in 1 out ofx individuals (i.e.
 I/profile frequency).

Source Attribution: A DNA profile is considered "unique" within the conte~t of the case {if it only originated from one
person, excluding identical twins) if the most common R1v.1P amongst all racial groups calculated is at least as rare as 1 in
greater than or equal to 348 billion individuals. (Source attribution threshold is based upon the calculated U.S. Population
RMP).

Is the (male/female) DNA donor/contributor or semen donor: The DNA profile of an individual or additional evidentiary
sample is the same as (all alleles match) or consistent with (partial'profile or partial deduction) the DNA profile of an
evidentiary sample. The population frequency of this DNA profile meets the threshold of 1 in greater than or equal to 348
billion individuals.

                                                         . 3 of6
    Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 29 of 31 PageID #: 29


 CL16-0222                                                                                                  Maliq Stevenson

 TESTING METHODOLOGY (continued):

 Co~d be the (male/female) DNA donor/contributor or semen donor: The DNA profile of an· individual or additional
 evidentiary sample is the same as (all alleles match) or consistent with (partial pro.file or partial deduction) the DNA
. profile of an evidentiary sample. The population frequency of this DNA profile does not meet the threshold of 1 in greater
  than or equal to 348 billion individuals.

 Is ·the major/minor contributor or semen donor to the mixture: The DNA profile of an individual ·or additional
 evide1:1tiary sample is the same as (all alleles match) or consistent with (partial pro.file or partial deduction) the major/
 minor contributor or semen donor DNA profile determined from a mixture of DNA. The population frequency of this DNA
 profile meets the thr~hold of 1 in greater than or equal to 348 billion individuals.

 Could be the major/minor contributor or semen donor to the mixture: The DNA profile of an individual or additional
 evidentiary sample is the same as (all alleles match) or consistent with (partial pro.file or partial deduction) the major/
 minor contributor or semen donor DNA profile determined from a mixture ofDNA. The population frequency of this DNA
 profile does not meet the threshold of 1 in greater than or equal to 348 billion individuals.

 The probability of inclusion or the proportion of the population included in this mixture is approximately:
 (Combined Probability of Inclusion) The probability that a random, unrelated individual from the population would be
 included as a contributor to the observed mixture of DNA in the evidence sample.

 Could ~e included as a contributor to the mixture: The DNA alleles seen in an individual's DNA profile or additional
 evidentiary sample are consistent with the DNA alleles observed in a mixture of DNA (where no majot/minor contributor or
 semen donor could be deduced) for locations where comparisons could be made.

 This combination of Y-STR DNA alleles would be expected to be found in approximately: (Y-STR statistics) An
 estimate of the frequency of occurrence of a particular haplotype (Y-STR profile) which is based upon how many times
 this haplotype is observed in a particular database..

 This combination of DNA alleles and Y-STR DNA alleles would be expected to be found in approximately: (Combined
 Random Match Probability and Y-STR Statistics) The combined autosomal and Y-STR match probability was calculated
 by multiplying the autosomal genotype match probability and Y-STR profile probability if the autosonial match probability
 does not meet the threshold of 1 in greater than or equal to 348 billion individuals. The probability that a random, unrelated
 individual from the population has the same DNA profile as the DNA profile observed in the evidence sample.

Can be excluded as the (male/female) DNA donor/contributor, semen donor or major/minor contributor: The DNA
profile of an individual or evide~tiary sample is not the same as (all alleles do not match) or is not consistent with (partial
pro.file or partial deduction) the male/female DNA donor/contributor, semen donor or major/minor contributor DNA profile.

 Can. be excluded as a contributor to the mixture: The DNA alleles seen in an individual's DNA profile or additional
 evidentiary sample are not consistent with the DNA alleles observed in a mixture of DNA (where no major/minor
 contributor or semen donor could be deduced) for locations where comparisons could be made.

No comparisons can be made: The DNA profile from the evidence is a limited genetic profile, the evidentiary mixture is
either too complex~ four contributors) or a statistical qualification could not be made due to the mixture ratio; therefore, the
resul_ts are considered not suitable for comparisons and no comparisons (inclusions or exclusions) can be made.

Insufficient quantities of human DNA (or human DNA and human male DNA) were detected: Based on quantitation,.
there is an insufficient amount of human DNA (or human DNA and human male DNA) to perform DNA testing.

No human DNA was detected: Based on quantitation, there is no human DNA detected in that sample.

No male DNA was detected: Based on quantitation, there is no human male DNA detected in that sample.




                                                            4 of6
                                  Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 30 of 31 PageID #: 30

CL16-0222                                                                                                 Maliq Stevenson

 u osomaIDNAt:ypmgwas
At              .     donew1·th the £o 11owmgresu Its:
                        e-.         ......                                              r---     e-.
                                               =
                                                                                                                                  :...
                                                          0        00                                         00       tf')
        ITEM            r---
                        ,-(
                                    ,-,(       N          ~
                                                                   tn
                                                                   tf')
                                                                             ......
                                                                             =
                                                                                        ,-(
                                                                                        tf')     m            tf')
                                                                                                              tf')
                                                                                                                       tf')
                                                                                                                       ~                     ><
                                                                                                                                                    ,-(
                                                                                                                                                    tn
                                                                                                                                                    r:n
                                                                                                                                                               ~     00
                                                                                                                                                                     ,-(
                                                                                                                                                                                <
                        ......                                     ......                                     ......
                                                                                                                                                              !
                                    r/l        00         ,-(
                                                                                        r:n      r:n                   r:n                   0                        00
                                               r:n        r..                                                                                                         r:n       c.!)
                        r:n
                        00
                        ~           a
                                    ,-(
                                               r---
                                               ~
                                                          r:n
                                                          u
                                                                   r:n
                                                                   8         i9         tf')
                                                                                        ......
                                                                                        ~
                                                                                                 \Q
                                                                                                 ......
                                                                                                 ~
                                                                                                              r:n
                                                                                                              s
                                                                                                                       e-.
                                                                                                                       ,-(

                                                                                                                       ~
                                                                                                                                             (::
                                                                                                                                                    00
                                                                                                                                                    ......
                                                                                                                                                     ~
                                                                                                                                                                      tn
                                                                                                                                                                      ~
                                                                                                                                                                                r..

5.1- swab of casings   11; 13,      27,28**   10, 11**    12**    14, 15,   6, 7,      9, 11,    10, 11, 18**          13, 14,    14, 15,   6, 8,   13, 15,   X, y   10, 11,   21, 23,
                       14, 15**                                   16, 17    9, 9.3     12, 13,   12, 13**              15; 17.2   16, 17,   9**     19**             12, 13    24**
                                                                                       14                                         18**


**    =     Additional peaks were detected which did not meet laboratory criteria for allele identification; therefore, these additional peaks are not reported.


A person can have a maximum of two DNA alleles at a given DNA loc\}s. Since more than two DNA alleles were seen in at least one DNA locus, a
mixture of DNA is present in the swab of casings (item 5.i) taken from the casings recovered from YC-1 through YC-10 (items 5-14). A minimum of
three people must have contributed to this sample. Based on the mixture ratio, no comparisons can be made.




                                                                                      5 of6
     Case 2:19-mj-00245-GRB Document 1 Filed 03/20/19 Page 31 of 31 PageID #: 31


CL16-0222                                                                               !Vlaliq Stevenson

EVIDENCE RECEIVED:

VOUCHER: L16001281

ITEM       DATE REC'D             DESCRIPTION
5          03/30/16                casing recovered from YC-1
6              "                   casing recovered from YC-2
7·             "                 . casing recovered from YC-3
8              "                   casing recovered from YC-4
9              "                   casing recovered from YC-5
10             "                   casing recovered from YC-6
11             "                   casing recovered from YC-7 .
12             "                   casing recovered from YC-8
13             "                   casing recovered from YC-9
14             "                   casing recovered ~om YC-10


DISPOSITION:

The following items will be retained in the laboratory:

     - swab 5.1
     - DNA extracts for all samples and contr~ls tested

The remainder of the evidence has been returned to the Nassau County Police Department Evidence
Management Unit.                                                             ·

The results detailed in this report are supported by testing documentation. T~e original ·supporting
documentation is available for review.




 Analyst: - ~
            _.____
                -,____
                   -· ._
                       ·_ _ _ _ _ Technical Review:
               Christopher Chillseyzn                              Daniel Aran~ M.S.
               Forensic Geneticist I                               Forensic Geneticist Il




                                                   6of6
